Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT

                                   No. 04-17-00364-CV

                         IN THE INTEREST OF J.L.B., ET AL.

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016PA00174
                        Honorable Richard Garcia, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARTINEZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against the appellants in relation to this
appeal because they qualify as indigent under TEX. R. APP. P. 20.

       SIGNED November 1, 2017.


                                              _____________________________
                                              Irene Rios, Justice